Exhibit 10.3

 

JOINDER

 

This JOINDER (“Joinder”) to the Tax Receivable Agreement (as defined below) is
dated as of May 29, 2015, and is entered into by and among RE/MAX Holdings,
Inc., a Delaware corporation (“Holdings”), Weston Presidio V, L.P., a Delaware
limited partnership (“Transferor”), and Oberndorf Investments LLC, a Delaware
limited liability company (“Permitted Transferee”).

 

WHEREAS, on the date hereof, the Permitted Transferee acquired (the
“Acquisition”) the right to receive any and all payments that may become due and
payable under the Tax Receivable Agreement (as defined below) with respect to
Preferred Units and Common Units that were previously sold by Transferor as
described and set forth in greater detail in Annex A to this Joinder (the
“Interest”); and

 

WHEREAS, Transferor, in connection with the Acquisition, has required Permitted
Transferee to execute and deliver this Joinder pursuant to Section 7.6 of that
certain Tax Receivable Agreement, dated as of October 7, 2013, by and between
Holdings and Transferor (the “Tax Receivable Agreement”).    

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound, Permitted Transferee hereby agrees as follows:

 

Section 1.1.Definitions.  To the extent capitalized words used in this Joinder
are not defined in this Joinder, such words shall have the respective meanings
set forth in the Tax Receivable Agreement.

 

Section 1.2.Joinder. 

 

(a) Permitted Transferee hereby is becoming a Party to the Tax Receivable
Agreement for all purposes of the Tax Receivable Agreement and to the extent of
the Interest.  For the avoidance of doubt, Permitted Transferee hereby
acknowledges and agrees that it is bound by Section 7.12 (Confidentiality) of
the Tax Receivable Agreement.    Permitted Transferee further acknowledges and
agrees that with respect to information acquired pursuant to the Agreement, any
Person that obtains such information from the Permitted Transferee pursuant to
Permitted Transferee’s operating agreement or otherwise shall be bound by
restrictions comparable to and no less restrictive than those set forth in
Section 7.12 (Confidentiality) of the Tax Receivable Agreement.

 

(b) Transferor acknowledges and agrees that it shall continue to be bound by
Section 7.12 (Confidentiality) of the Tax Receivable Agreement with respect to
information obtained by Transferee pursuant to the Tax Receivable Agreement, as
well as by such other provisions of the Tax Receivable Agreement to the extent
applicable to Transferor following the Acquisition of the Interest by Permitted
Transferee.    

 





--------------------------------------------------------------------------------

 

Section 1.3.  Notice.  Any notice, request, consent, claim, demand, approval,
waiver or other communication hereunder to Permitted Transferee shall be
delivered or sent to Permitted Transferee at the address set forth on the
signature page hereto in accordance with Section 7.1 of the Tax Receivable
Agreement.

 

Section 1.4.Governing Law.  This Agreement and the rights and obligations of the
parties hereunder shall be governed by, and construed, interpreted and enforced
in accordance with, the laws of the State of Delaware (without regard to any
choice of law rules thereunder).

 

 

*        *        *        *        *

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Joinder has been duly executed and delivered as of the
date first above written.

 

 

 

OBERNDORF Investments LLC

By:

Oberndorf Enterprises, LLC

 

Its Manager

 

 

 

 

 

 

By:

/s/ William E. Oberndorf 

Name:

William E. Oberndorf

Title:

Chairman

 

 

Address for Notices:

 

Oberndorf Enterprises, LLC

615 Front Street

San Francisco, CA  94111

Attn:  William Oberndorf

Facsimile:  (415) 772-8250

 

 

RE/MAX Holdings, Inc.

 

By:

/s/ David Metzger

Name:

David Metzger

Title:

Chief Operating Officer

 

 

 

 

Weston Presidio V, L.P.

 

 

By:

/s/ Therese Mrozek

Name:

Therese Mrozek

Title:

Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

ANNEX A

 

Common Unit Holders and Transfers

 

 

 

Preferred Units

Common Units

On October 7, 2013, RMCO, LLC’s Class A preferred membership interest was
converted into (i) a new preferred membership interest that reflected Weston
Presidio V L.P.’s liquidation preference of $49,850,000 and (ii) a common
interest in the form of new Common Units that reflected Weston Presidio’s
pro-rata share of the residual equity value of RMCO, LLC on October 7, 2013.

Weston Presidio V., L.P. redeemed all 3,750,000 Common Units at a price per
Common Unit equal to the public offering price per share of RE/MAX Holdings’
Class A common stock, less underwriting discounts, totaling $76,931,250.

 



--------------------------------------------------------------------------------